Title: To Benjamin Franklin from Van de Perre & Meÿners, 6 April 1780: résumé
From: Van de Perre & Meÿners
To: Franklin, Benjamin


<Middelburg, April 6, 1780, in French: Monseigneur, we beg you to help us obtain the restitution of our ship the Berkenbos, Capt. Arÿ de Neve, captured by Capt. John Paul Jones in early January, on its way from Liverpool to Leghorn with a cargo of herring and lead. The ship was sent to Boston or Philadelphia under the false pretext that the cargo was English property, after the captain had made that statement under duress, as we heard from a witness just returned to this city. Would Your Excellency see to it that we obtain 1. the return of the ship; 2. the return of the cargo as belonging to neutrals—the lead to us and the herring half to us and half to T. Violetti from Leghorn—; 3. reimbursement of the expenses and damages caused by this unjust capture; 4. the release of that part of the crew that Paul Jones kept on his board. We have full trust in your willingness to help us since our cause is just.>